El Juez Asociado Se. MacLeaey
emitió la Opinión del Tribunal.
En el recurso de apelación que ante Nos pende, inter-puesto por la representación del Ayuntamiento de Manatí contra la resolución de la Corte de Distrito de San Juan, dictada en autos contra el Secretario de Puerto Rico, sobre interdicto prohibitorio en que se mostró parte ante esta Corte Suprema, bajo la dirección del Letrado Juan R. Ramos, solicitando la revocación del auto dictado por el men-cionado Tribunal de Distrito que literalmente dice así:
“En el Tribunal de Distrito de San Juan. — El Ayuntamiento de Manatí contra el Secretario de Puerto Rico. Pleito contencioso-administrativo. *144San Juan, P. R., 20 de Abril de 1903. Dada cuenta con la petición inter-puesta en nombre del Ayuntamiento de Manatí por el abogado Don Juan R. Ramos, con fecha 19 de Marzo pasado y la fianza presentada por José Manuel Batista y Arturo Cortés, de la misma fecha, y las órdenes del 20 y 21 del mismo mes de Marzo, firmadas por el Juez Asociado Richmond y la contestación del Hon. Secretario de Puerto Rico, jurada en 24 de Marzo, oidas las alegaciones de las partes el día últimamente mencionado, habiendo comparecido el Assistant Attorney General, Don Emilio del Toro, en repre-sentación del Secretario de Puerto Rico. Leida la providencia del Tribunal de la misma fecha disponiendo que se tomen las declaraciones de Don Isidoro Delgado, Intérprete del Tribunal y Don Manuel Moraza, Oficial de Sala, cesante, lo que se hizo, extendiéndose en el acto tales declaraciones por el Secretario. Leídas también las copias de las cartas del Pión. Secretario de Puerto Rico, fechas 3 y 28 de Febrero de 1902, y de los acuerdos del Ayun-tamiento de Manatí de 3 y 10 de Febrero y 5 de Marzo del mismo año, cuyas copias fueron todas presentadas por el defensor del Ayuntamiento de Manatí y aceptadas por el Tribunal como • auténticas. Leido asimismo el escrito presentado por el Sr. Ramos el día 26 de Marzo y el presentado y firmado por el Pión. Acting Attorney General el 28 del propio mes. El Tribunal habiendo considerado lo que antecede y lo resuelto con vista de todo. A petición del Fiscal en representación del Hon. Secretario de Puerto Rico. Desestimase la petición del 19 de Marzo en todas sus partes, denegándose la injunction solicitada, y levántese como por la presente se levanta, el entredicho provisional decretado en este asunto contra el Secre-tario de Puerto Rico. Así lo acordaron y firman los Sres. del Tribunal de que yo el Secretario certifico. — Juan Morera Martínez. — Frank H. Richmond. — José Tous Soto. — Luis Mendez Yaz.”
Resultando : que notificado este auto á las partes interesa-das, el demandante interpuso recurso de apelación, que se admitió; y con citación y emplazamiento de las partes se elevaron los autos á esta Superioridad, en donde se personó en tiempo el apelante, quien evacuó el trámite de instruc-ción que se le confirió, así como el Fiscal que impugnó el recurso.
Resultando: que señalado día para la vista, tuvo ésta lugar el 26 de Junio corriente, en cuyo acto las partes ale-garon, in voce, cuant'o estimaron conducente á su derecho.
Aceptando los fundamentos de hecho y de derecho del auto apelado, y vistas las disposiciones legales que en el mismo se citan y otras.
*146Considerando: que en este auto la Corte de Distrito men-cionada no ha incurrido en ningún error y que la solicitud del demandante no presenta ningún motivo para un inter-dicto prohibitorio contra el Secretario de Puerto Rico.
Fallamos: que debemos confirmar y confirmamos el auto que en 20 de Abril de 1903 dictó la Corte de San Juan en este pleito, con las costas al apelante.
J ueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernandez y Figueras.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.